TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00210-CR


Verner Keith McCarley, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 08-1116-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Verner Keith McCarley seeks to appeal a judgment of conviction for
aggravated assault with a deadly weapon.  The trial court has certified that:  (1) this is a plea bargain
case and McCarley has no right of appeal, and (2) McCarley waived the right of appeal.  The appeal
is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   May 22, 2009
Do Not Publish